DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed 02/18/2022 has been entered. Claims 1 and 6 are currently pending where claims 2-5 have been cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/026047 (Ari hereianfter) in view of US 2018/0106254 (Sadakata hereinafter) and further in view of US 2010/0072850 (Miyata hereinafter).
Regarding claim 1, Ari teaches a screw compressor (Figure 1 and the abstract) that discloses a liquid-injected compressor main unit (Machine 1 with screw compressor 4) that 
Ari is silent with respect to the screw compressor comprising: a suction side bearing that rotatably supports the motor-side shaft portion of the screw rotor, wherein the suction side bearing restricts axial movement of the suction-side shaft portion and bears a radial load and axial loads in both directions; the motor-side shaft portion is a male rotor; a gas-liquid separator, disposed on a discharge side of the compressor main unit, configured to separate the liquid from compressed gas discharged from the compressor main unit; and the compression chamber of the compressor main unit has therein a suction portion disposed on a same side of 
However, Sadakata teaches a screw compressor that discloses a suction side bearing that rotatably supports the motor-side shaft portion of the screw rotor (Suction side bearing 15a seen in Figure 1 and ¶ 35), wherein the suction side bearing restricts axial movement of the suction-side shaft portion and bears a radial load and axial loads in both directions (Evident from the lip on the shaft seen in Figure 1 and bearings 15a); the motor-side shaft portion is a male rotor (Evident of 13a in Figure 1 with ¶ 34); a gas-liquid separator (Separator 30), disposed on a discharge side of the compressor main unit (Evident from Figure 2), configured to separate the liquid from compressed gas discharged from the compressor main unit (¶ 41-42); the compression chamber of the compressor main unit has therein a suction portion disposed on a same side of the compression chamber through which a line passes through (Please see Ari above with reference to the suction portion 16), the line being a coaxial rotational axis of both the motor-side shaft portion and the rotor shaft of the motor (The motor rotor and the male motor-side shaft portion are coaxial such that a line passing through 16 of Ari will pass through the coaxial line of Sadakata), and the motor includes a first rotor disposed on an output side of the rotor shaft (Figure 1, Rotor 23A), a second rotor disposed on a non-output side of the rotor shaft (Figure 1, Rotor 23B), a first stator disposed on an output side with respect to at least one of first or second rotor (Figure 1, Stator 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw compressor of Ari with the unitary casing and 
Ari, per Sadakata, is silent with respect to a second stator disposed on a non-output side with respect to at least one of the first or second rotor, a dimension of a gap between the first rotor and at least one of the first and second stator is greater than a dimension of a gap between the second rotor and at least one of the first and second stator at room temperature and a dimension of a gap between at least one of the first and second rotor and the first stator is smaller than a dimension of a gap between at least one of the first and second rotor and the second stator at room temperature. 
However, Miyata teaches an axial gap motor with two stators and two rotors (Figure 3 as annotated below) that discloses a first rotor (Rotor 13b), a second rotor (Rotor 13c), a first stator (Stator closest to 13b), and a second stator (Stator closest to 13c). The 2 rotor and 2 stator axial gap motor of Miyata would replace the axial gap motor of Sadakata such that the motor includes a first rotor disposed on an output side of the rotor shaft (Figure 1, Rotor 23A of Sadakata will be Rotor 13b), a second rotor disposed on a non-output side of the rotor shaft (Figure 1, Rotor 23B of Sadakata will be Rotor 13c), a first stator disposed on an output side with respect to at least one of first or second rotor (Stator 24 of Sadakata will be split into the two stators of Miyata such that the stator closest to 13b will be the first stator), and a second stator disposed on a non-output side with respect to at least one of the first or second rotor (As recited above, stator closest 13c will be the second stator), a dimension of a gap between the first rotor and at least one of the first and second stator is greater than a dimension of a gap between the second rotor and at least one of the first and second stator at room temperature (Comparison of gaps A and B of the annotated Figure 3 provided below) and a dimension of a gap between at least one of the first and second rotor and the first stator is smaller than a 

    PNG
    media_image1.png
    676
    474
    media_image1.png
    Greyscale


Regarding claim 6, Ari’s modified teachings are described above in claim 1 where Sadakata further discloses that the bearing includes combined angular contact ball bearings for face to face type or back to back type, and is held at a fixed position within a casing (Bearing of Sadakata shows the ball of the ball bearings being held in position).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746